Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Young on 2/27/21.

The application has been amended as follows: 

Claim 1: A cap fitted onto and sealing a service port:
	the service port comprising a cylindrical nipple with a first diameter and a first length at a top end, a radially projecting annular flange below the cylindrical nipple, the annular flange having a second diameter greater than the first diameter and a second length less than the first length, and a cylindrical waist below the annular flange, the cylindrical waist having a third diameter less than the second diameter and a third length less than the first length; and 
	the cap comprising:
a top portion defining a radially extending flange having a peripheral diameter; 
a mid-portion below the radially extending flange and having a diameter less than the peripheral diameter of the radially extending flange, the mid portion extending downwardly from the radially extending flange a first distance, the mid-portion defining a generally hollow cylindrical interior bounded by a wall of the mid-portion, the hollow 
an annular portion below the mid-portion and extending downwardly therefrom a second distance less than the first distance, the annular portion defining an interior annular groove bounded by a wall of the annular portion, the interior annular groove being sized to receive the annular flange of the service port;
the wall of the annular portion defining a radially outwardly projecting bulge of the cap;
a bottom portion below the annular portion and extending downwardly therefrom a third distance less than the first distance, the bottom portion defining a generally hollow interior bounded by a wall of the bottom portion, the wall of the bottom portion being sized to surround at least part of the waist of the service port;
at least one slot formed in the cap extending upwardly from the bottom portion, through the annular portion, and at least partially into the mid-portion, the at least one slot extending through the walls of the bottom portion, the annular portion, and the mid portion to allow the bottom portion of the cap to spread over and past the annular flange of a service port; and
a seal within the cap beneath the top portion, the seal being configured to engage and seal against an end of the nipple of the service port;
a locking ring axially slidably disposed around the cap below and captured by the radially extending flange of the top portion of the cap, the locking ring being movable between an unlocked position surrounding the mid-portion of the cap and a locked position at least partially surrounding the annular portion of the cap.
Claim 3: A cap fitted onto and sealing a service port as claimed in claim 1 wherein the locking ring comprises an interior annular groove that receives the annular portion of the cap when the locking ring is in its locked position.
Claim 4: A cap fitted onto and sealing a service port as claimed in claim 1 further comprising a tether extending from the locking ring.
Claim 5: A cap fitted onto and sealing a service port as claimed in claim 4 further comprising a mounting ring formed at a distal end of the tether sized to fit around the service port to hold the locking ring and the cap to the service port.
fitted onto and sealing a service port as claimed in claim 1 further comprising a plurality of slots formed at spaced intervals around the cap with each slot extending upwardly from the bottom portion, through the annular portion, and at least partially into the mid-portion.
Claim 9: A cap fitted onto and sealing a service port as claimed in claim  1, the cap further comprising at least one rib projecting outwardly from the mid-portion and extending in an axial direction with respect thereto and at least one cooperating slot formed along an interior surface of the locking ring, the slot receiving the rib to prevent excessive rotation of the locking ring around the cap.
Claim 10: A cap fitted onto and sealing a service port as claimed in claim 9 wherein the at least one rib comprises a pair of ribs and the at least one cooperating slot comprises a pair of cooperating slots.
Claim 11: A cap fitted onto and sealing a service port as claimed in claim 1 wherein the locking ring further comprises a radially projecting annular rim configured to be grasped by a user to move the locking ring between its locked and unlocked positions.
Claim 12: A cap fitted onto and sealing a service port cap as claimed in claim 11 wherein the radially projecting annular rim is located at a bottom portion of the locking ring.
Claim 13: A cap fitted onto and sealing a service port as claimed in claim 12 wherein the annular rim of the locking ring is generally annular and has a diameter larger than the peripheral diameter of the annular flange of the top portion of the cap.

Claims 14-16, 28-33: cancelled

Allowable Subject Matter
Claims 1, 3-6 and 9-13 are allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275.  The examiner can normally be reached on Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLAINE G NEWAY/           Examiner, Art Unit 3735     

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735